PER CURIAM.
Appellant seeks reversal of a conviction based on a jury verdict finding him guilty of first degree murder.
It is appellant’s contention that the state failed to establish that appellant’s arrest was supported by probable cause. Based upon that ground, appellant moved to suppress the physical evidence and oral admissions obtained as a result of the alleged unlawful arrest. The court denied the motion to suppress.
Appellant’s sole point on appeal is that: “The trial court erred in denying the defendant’s motion to suppress where the state failed to establish that the defendant’s arrest was supported by probable cause, thereby violating the defendant’s rights as guaranteed by the Fourth and Fifth Amendments to The Constitution of the United States.”
The ground relied on by appellant for reversal has been carefully considered in the light of the record on appeal, briefs and arguments of counsel. It is our conclusion that no reversible error has been made to appear. Draper v. United States, 358 U.S. 307, 79 S.Ct. 329, 3 L.Ed.2d 327 (1959); Salas v. State, 246 So.2d 621 (Fla.3d DCA 1971); Rodriquez v. State, 189 So.2d 656 (Fla.3d DCA 1966).
Affirmed.